DETAILED ACTION

Allowable Subject Matter

   Claims 9 and 11-29 are allowed.

    Examiner’s Statement of Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: 

Regarding Claim 9: The primary reason for the allowance of the independent claim 9 is the inclusion of the limitation “wherein trimming the fin comprises etching the fin to a level above top surfaces of neighboring isolation regions on the substrate, the fin protruding from between the neighboring isolation regions; “, when combined with the remaining limitations, is not found in the prior art references.

Regarding Claim 14: The primary reason for the allowance of the independent claim 14 is the inclusion of the limitation “trimming the fin in the region where the gate structure was removed; conformally depositing a liner in the region where the gate structure was removed and on the trimmed fin; anisotropically etching the liner; cutting the trimmed fin through the liner “, when combined with the remaining limitations, is not found in the prior art references.

Regarding Claim 21: The primary reason for the allowance of the independent claim 21 is the inclusion of the limitation “forming a gate structure over the first fin, the second fin, and the third fin; forming a first recess in the gate structure between the first fin and the second fin, and forming a second recess in the gate structure between the second fin and the third fin“, when combined with the remaining limitations, is not found in the prior art references.


Claims 11-13, 15-20 and 22-29 are allowed by virtue of each claim’s respective dependency upon an independent base claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Charles N Ausar-El whose telephone number is (571)272-0501.  The examiner can normally be reached on IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen L. Parker can be reached on 3032974722.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Charles N. Ausar-El/
Examiner
Art Unit 2819
4/24/2021



/ALLEN L PARKER/Supervisory Patent Examiner, Art Unit 2819